Citation Nr: 0844642	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-22 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim of service connection 
for hypertension.  

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.  

In a May 2008 decision, the Board determined that new and 
material evidence had been submitted in order to reopen the 
veteran's claim of service connection for hypertension.  
However, the Board remanded the reopened claim in order for 
additional evidentiary development to be conducted.  All 
requested development has been completed and the claim is now 
before the Board for adjudication.  


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has hypertension that began in service or is due to any 
incident or event in active military service, and 
hypertension is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in March 2004 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
service connection claim and of the veteran's and VA's 
respective duties for obtaining evidence.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from January 1982 to 
February 2007, as well as private medical records dated from 
September 1980 to December 1982 and from October 1996 to 
August 2004.  The veteran was also afforded a VA examination 
in June 2008, and he was given an opportunity to set forth 
his contentions at the hearing before the undersigned 
Veterans Law Judge.  Significantly, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including hypertension. become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Under VA regulations, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90 mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  
38 U.S.C.A. § 4.104, Diagnostic Code (DC) 7101 (2008).  

The veteran has asserted that service connection is warranted 
because he was borderline hypertensive in military service, 
including at separation, and the elevated blood pressure 
readings in service led to his current diagnosis of 
hypertension.  

The service treatment records show that, at the veteran's 
entrance examination in June 1970, his blood pressure was 
normal at 128/70 and he denied experiencing high or low blood 
pressure, dizziness, and frequent or severe headaches.  In 
February 1973, the veteran began complaining of headaches 
that had persisted for three weeks with nausea and vomiting.  
His blood pressure was 120/74.  In March 1973, the veteran 
continued to complain of headaches with vomiting and his 
blood pressure readings were 110/90 and 120/70.  The service 
treatment records are negative for any additional complaints 
of nausea, or vomiting.  Headaches were reported again in 
April 1973, but a May 1973 treatment record reflects that the 
veteran's headaches were under control with medication.  
There are no additional service treatment records which show 
the veteran continued to exhibit borderline or elevated blood 
pressure readings.  However, at the veteran's pre-separation 
examination in January 1974, he complained of headaches and 
dizziness and his blood pressure reading was 130/90.  The 
veteran's blood pressure was monitored for the next five days 
and his average reading was 119/73.  The examining physician 
determined there were no complications or sequelae associated 
with the veteran's elevated blood pressure reading.  The 
physician also noted that the veteran's complaints of 
headaches and dizziness were related to the changes in 
climate in September 1972 and were treated with medication.  

Post-service medical records show the veteran had 
intermittent elevated blood pressure readings with, at times, 
complaints of persistent dizziness and nausea beginning in 
the early 1980s.  See VA outpatient treatment records dated 
May 1981 to January 1982; see also VA examination reports 
dated September 1974, January 1983, and September 1983.  The 
first time a diagnosis of hypertension is shown in the 
evidentiary record is in an October 1996 private medical 
record, which reflects that the veteran's blood pressure was 
150/90.  Subsequent medical evidence shows the veteran has 
also been diagnosed with hypertensive urgency with probable 
hypertensive encephalopathy and associated dizziness and 
headaches.  See June 2004 private medical record.  While the 
evidence shows the veteran had elevated blood pressure 
readings as early as January 1982 and was eventually 
diagnosed with hypertension, the evidence submitted by the 
medical professionals who have treated the veteran since 
separation from service do not contain any indication as to 
the etiology of the his hypertension.  

In June 2008, the veteran was afforded a VA examination to 
determine whether his hypertension is related to his military 
service, to include the elevated blood pressure readings 
shown therein.  After examining the veteran and reviewing the 
claims file, the VA physician opined that the veteran's 
current hypertension is not caused by his active military 
service.  In making this determination, the June 2008 VA 
examiner noted that the veteran was normotensive prior to the 
isolated episode of elevated blood pressure shown in January 
1974 and follow-up readings over five days showed no 
objective evidence of hypertension.  The examiner also noted 
that the diagnosis of hypertension and its subsequent 
treatment occurred several years following the isolated 
elevated blood pressure reading in service.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
hypertension.  In making this determination, the Board finds 
the opinion rendered by the June 2008 VA examiner to be the 
most competent and probative evidence of record.  As noted, 
the June 2008 examiner reviewed the claims file and examined 
the veteran before providing his opinion.  The Board also 
notes his opinion and rationale are supported by the other 
evidence of record.  

As noted, the June 2008 examiner stated that the veteran was 
normotensive prior to the elevated blood pressure reading 
shown at the January 1974 pre-separation examination.  
Indeed, while the evidence shows the veteran had one 
borderline diastolic blood pressure reading in March 1973, 
the service treatment records do not contain any additional 
elevated blood pressure readings during service, including 
when the veteran sought treatment for headaches, vomiting, 
and nausea and when he sought treatment for other medical 
problems throughout the remainder of service.  

The examiner also noted that blood pressure readings taken 
for five days following the January 1974 elevated reading did 
not reveal objective evidence of hypertension and that a 
diagnosis of hypertension was not rendered until several 
years after military service.  In this regard, the evidence 
shows the borderline blood pressure reading at the pre-
separation examination was not confirmed by subsequent 
readings taken for five days thereafter.  The evidence also 
shows the veteran was not diagnosed with hypertension until 
October 1996, despite the elevated blood pressure readings 
shown sporadically from May 1981 to September 1983.  

The lack of consistently elevated blood pressure readings 
during service, including at separation from service, and the 
lack of an actual diagnosis of hypertension until more than 
20 years after service militates against a finding that the 
veteran's in-service elevated blood pressure readings 
represented a chronic cardiovascular disorder.  See 38 C.F.R. 
§ 3.303(b).  Although the evidence shows the veteran 
continued to have elevated blood pressure readings after 
service, with complaints of dizziness and nausea similar to 
those lodged during service, the competent and probative 
evidence of record shows the post-service blood pressure 
readings and diagnosis of hypertension are not related to the 
isolated episodes of elevated blood pressure readings in 
service.  

The Board notes that, in finding that the veteran's 
hypertension is not related to his military service, the June 
2008 examiner noted that the veteran's hypertension is not 
defined by a prior isolated elevated blood pressure value of 
130/90 from January 1974.  It is not clear what the examiner 
intended to convey in this statement given the evidence 
showing some elevated blood pressure readings from May 1981 
to September 1983.  Nevertheless, the Board finds that the 
additional rationale provided in support of the conclusion is 
probative, especially when considered with the other evidence 
of record, including the extended period of time from 1974 to 
1981.  The Board also notes there is no conflicting medical 
opinion of record which relates the veteran's current 
hypertension to his military service.  

The only evidence of record which relates the veteran's 
hypertension to service is the veteran's own statements.  The 
Board does not doubt the veteran sincerely believes his 
hypertension is related to military service.  However, there 
is no indication that he has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board recognizes that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  However, the determination as to causation 
and nexus in this case requires a professional medical 
opinion, and the only medical opinion of record preponderates 
against the veteran's claim.  

The Board has considered whether the veteran is entitled to 
presumptive service connection for hypertension under 
38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  However, as 
noted, the veteran was not diagnosed with hypertension until 
October 1996, which is more than 20 years after he was 
separated from service.  More significatly, the evidentiary 
record does not contain any elevated blood pressure readings 
during the veteran's first post-service year, including at a 
September 1974 VA examination.  Therefore, service connection 
on a presumptive basis is not warranted in this case.  

In summary, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran's currently 
diagnosed hypertension is causally related to service.  The 
record does not show that hypertension was present in service 
or within the first post-service year.  Nor is there 
competent and probative medical evidence of record which 
relates the veteran's current hypertension to his military 
service.  Thus, the preponderance of the evidence is against 
the grant of service connection in this case, either on a 
direct or presumptive basis, and, as a result, the benefit-
of-the-doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


